DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features below must be shown or the feature canceled from the claim.  
Claim 5, Line 9, “a speaker.”
Claim 6, Line 2, “the speaker.”
Claim 9, Line 12, “a speaker.”
Claim 11, Line 1, “the speaker.”

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claims 1-3, 5-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Volterman (https://www.youtube.com/watch?v=iOVsGOTunvQ; and further supported by https://www.indiegogo.com/projects/volterman-the-world-s-most-powerful-wallet#/), in view of Sams (US 20080041963 A1).

	Regarding Claim 1, A smart wallet comprising: a body portion (1 in Modified Figure 1 below) comprised of a front (2 in Modified Figure 1 below) and a back (3 in Modified Figure 1 below), wherein the front (2 in Modified Figure 1 below) and the back (3 in Modified Figure 1 below) are attached to, and separated by, a spine (4 in Modified Figure 1 below); and an RFID shield (wherein Volterman anticipates a wallet having RFID protection as seen in Modified Figure 3 below).

	Volterman does not teach a magnetic lock, or a fingerprint scanner.
	Sams teaches a payment card holder utilizing a magnetic lock (38) and a fingerprint scanner (36). (Fig. 2; [0009], [0026])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the smart wallet as taught by Volterman and provide for a magnetic lock and fingerprint scanner as taught by Sams. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a smart wallet including a magnetic lock and fingerprint scanner in order to provide a secure lock with biometric access to prevent unwanted access to a user’s valuables.

    PNG
    media_image1.png
    29
    23
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    28
    26
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    28
    29
    media_image3.png
    Greyscale
[AltContent: connector][AltContent: arrow]
[AltContent: connector][AltContent: arrow]
    PNG
    media_image4.png
    25
    24
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    27
    26
    media_image5.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow]

    PNG
    media_image6.png
    27
    26
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    28
    24
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    29
    22
    media_image8.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image9.png
    436
    352
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    31
    155
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    140
    684
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    29
    161
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    594
    638
    media_image13.png
    Greyscale

	










    PNG
    media_image14.png
    30
    156
    media_image14.png
    Greyscale


	Regarding Claim 2, Volterman, modified above, teaches all of the elements of the invention described in claim 1 above;
	Volterman further teaches a wallet further comprising a battery (wherein Volterman teaches an internal power bank in Modified Figure 3 above), and a battery life indicator. (Wherein Volterman teaches receiving a notification to recharge your wallet as seen in Modified Figure 2 above). 
	
	Regarding Claim 3, Volterman, modified above, teaches all of the elements of the invention described in claim 1 above;
	Volterman further teaches a smart wallet (1 in Modified Figure 1 above) comprising a camera (5 in Modified Figure 1 above, and as demonstrated by the reviewer between 4:58 and 5:04 in the cited YouTube video above) and an LED light (6 in Modified Figure 1 above).
	Wherein Volterman anticipates a wallet utilizing a magnetic electrical connector (7 in Modified Figure 1 above).
	Volterman does not teach a smart wallet having a USB port.
	Sams further teaches a wallet having a USB port (22). (Fig. 1; [0020])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the smart wallet as taught by Volterman, modified above, and substitute the electrical connector for a USB port as taught by Sams. Wherein simple substitution of one known element for another to obtain predictable results; one would be motivated to for a USB port as an alternative to a magnetic connector for the smart wallet, as a USB connector more ubiquitously available to a user and physically provides a more secure connection that can transmit both power and data between the smart wallet and another device. 

	Regarding Claim 5, Volterman teaches a smart wallet comprising: a body portion (1 in Modified Figure 1 above) comprising a front (2 in Modified Figure 1 above) and a back (3 in Modified Figure 1 above) defining an interior when the body portion (1 in Modified Figure 1 above) is in a closed position (wherein Volterman teaches a bi-fold wallet); an RFID shield (wherein Volterman anticipates a wallet having RFID protection as seen in Modified Figure 3 below); a camera (5 in Modified Figure 1 above, and as demonstrated by the reviewer between 4:58 and 5:04 in the cited YouTube video above); an internal battery (wherein Volterman teaches an internal power bank in Modified Figure 3 above); and a speaker (as the reviewer demonstrates between 4:32 and 4:57 in the cited YouTube video above).
	Volterman does not teach a magnetic lock for locking the body portion in a closed position, or a fingerprint scanner.
	Sams teaches a payment card holder utilizing a magnetic lock (38) for locking the body portion in a closed position (wherein Sams teaches “such a holder may also comprise a magnetic locking device for locking the opening case”), and a fingerprint scanner (36). (Fig. 2; [0009], [0026])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the smart wallet as taught by Volterman, modified above, and provide for a magnetic lock and fingerprint scanner as taught by Sams. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a smart wallet including a magnetic lock and fingerprint scanner in order to provide a secure lock with biometric access to prevent unwanted access to a user’s valuables.

	Regarding Claim 6, Volterman, modified above, teaches all of the elements of the invention described in claim 5 above; 
	Volterman further teaches wherein the internal battery powers the camera (5 in Modified Figure 1 above), the speaker (as the reviewer demonstrates between 4:32 and 4:57 in the cited YouTube video above), and a battery (wherein Volterman teaches an internal power bank in Modified Figure 3 above).
	Volterman does not teach wherein a battery powers a magnetic lock or a fingerprint scanner.
	Sams further teaches 	wherein a battery (24) powers a magnetic lock (38) or a fingerprint scanner (36). (As seen in the block diagram portrayed in Fig. 1, and wherein Sams teaches “a battery provides power for the alarm system” and “a container can be securely locked using the alarm system of the present invention with the additional components to enable identification of the user to the alarm system.”).  (Figs. 1-2; [0009], [0021], [0026]; Claim 6)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the smart wallet as taught by Volterman, modified above, and provide for a magnetic lock and fingerprint scanner powered by an internal battery as taught by Sams. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a smart wallet including a magnetic lock and fingerprint scanner powered by an internal battery in order to provide a secure lock with biometric access to prevent unwanted access to a user’s valuables.

	Regarding Claim 7, Volterman, modified above, teaches all of the elements of the invention described in claim 5 above except; wherein the fingerprint scanner is in communication with the magnetic lock.
	Sams teaches a payment card holder with a fingerprint scanner (36) in communication with a magnetic lock (34). (Fig. 2; [0009], [0026])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the smart wallet as taught by Volterman, modified above, and provide for a magnetic lock in communication with a fingerprint scanner as taught by Sams. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a smart wallet including a magnetic lock in communication with a fingerprint scanner in order to provide a secure lock with biometric access to prevent unwanted access to a user’s valuables.

	Regarding Claim 8, Volterman, modified above, teaches all of the elements of the invention described in claim 5 above; 
	Volterman further teaches a plurality of pockets (8 in Modified Figure 1 above) positioned on the interior.

	Regarding Claim 9, Volterman teaches a smart wallet comprising; a body portion (1 in Modified Figure 1 above) comprising an interior, wherein the body portion (1 in Modified Figure 1 above) is repositionable between an open position and a closed position (wherein Volterman teaches a bi-fold wallet); an RFID shield battery (wherein Volterman anticipates a wallet having RFID protection as seen in Modified Figure 3 below); a plurality of pockets (8 in Modified Figure 1 above) in the interior; a camera (5 in Modified Figure 1 above, and as demonstrated by the reviewer between 4:58 and 5:04 in the cited YouTube video above); a location transmitter (wherein Volterman teaches a GPS receiver in Modified Figure 3 above); a battery (wherein Volterman teaches an internal power bank in Modified Figure 3 above); and a speaker (as the reviewer demonstrates between 4:32 and 4:57 in the cited YouTube video above), and a mobile application (9 in Modified Figure 4 below).
	Volterman does not teach a magnetic lock that is programmable via the mobile application, or a fingerprint scanner that is in communication with the magnetic lock and also programmable via the mobile application.
	Sams further teaches a magnetic lock (38) that is programmable via the mobile application (Wherein Sams anticipates programming an alarm system comprising a microprocessor (10) being programmable via an interface device (22) connected to a programming device “such as a PDA or PC”, and providing for a “user to program the alarm signal, the conditions for creating an alarm signal, and for providing additional security measures”), in addition to the fingerprint scanner (36) that is in communication with the magnetic lock (38). (As seen in Fig. 2). (Figs. 1-2; [0009], [0020], [0025] – [0026], [0030])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the smart wallet as taught by Volterman, modified above, and provide for a programmable magnetic lock in communication with a programmable fingerprint scanner as taught by Sams. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a smart wallet including a programmable magnetic lock in communication with a programmable fingerprint scanner in order to provide a secure lock with biometric access to prevent unwanted access to a user’s valuables.

    PNG
    media_image15.png
    291
    513
    media_image15.png
    Greyscale

	Regarding Claim 10, Volterman, modified above, teaches all of the elements of the invention described in claim 9 above; 
	Volterman further teaches wherein the body portion (1 in Modified Figure 1 above) further comprises a front (2 in Modified Figure 1 above) and a back (3 in Modified Figure 1 above) separated by a spine (4 in Modified Figure 1 above).

	Regarding Claim 11, Volterman, modified above, teaches all of the elements of the invention described in claim 9 above; 
	Volterman further teaches wherein the speaker emits a sound to aid a user in locating the smart wallet (1 in Modified Figure 1 above).  (Wherein the reviewer demonstrates using a speaker to locate the smart wallet between 4:32 and 4:57 in the cited YouTube video above).

	Regarding Claim 12, Volterman, modified above, teaches all of the elements of the invention described in claim 9 above; wherein the camera is in wireless communication with the mobile application.
	Volterman further teaches wherein the camera (5 in Modified Figure 1 above) is in wireless communication with the mobile application (9 in Modified Figure 4 above). (Wherein the reviewer demonstrates the camera being in wireless communication with the mobile application between 4:58 and 5:04 in the cited YouTube video above)

	Regarding Claim 13, Volterman, modified above, teaches all of the elements of the invention described in claim 9 above except; wherein the smart wallet further comprises a USB port.
	Wherein Volterman anticipates a wallet utilizing a magnetic electrical connector (7 in Modified Figure 1 above).
	Volterman does not teach a smart wallet having a USB port.
	Sams further teaches a wallet having a USB port (22). (Fig. 1; [0020])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the smart wallet as taught by Volterman, modified above, and substitute the electrical connector for a USB port as taught by Sams. Wherein simple substitution of one known element for another to obtain predictable results; one would be motivated to for a USB port as an alternative to a magnetic connector for the smart wallet, as a USB connector more ubiquitously available to a user and physically provides a more secure connection that can transmit both power and data between the smart wallet and another device. 

	Regarding Claim 14, Volterman, modified above, teaches all of the elements of the invention described in claim 9 above; 
	Volterman further teaches wherein the battery (wherein Volterman teaches a battery in Modified Figure 3 above) can be wirelessly charged (as seen in Modified Figure 5 below).


    PNG
    media_image16.png
    528
    695
    media_image16.png
    Greyscale









    PNG
    media_image17.png
    22
    139
    media_image17.png
    Greyscale


	Regarding Claim 15, Volterman, modified above, teaches all of the elements of the invention described in claim 9 above; 
	Volterman further teaches wherein the battery (wherein Volterman teaches a battery in Modified Figure 3 above) is in electrical communication with a charging port (11 in Modified Figure 6 below) to charge a personal device (10 in Modified Figure 6 below). (as seen in Modified Figure 6 below).

    PNG
    media_image18.png
    24
    26
    media_image18.png
    Greyscale
[AltContent: connector][AltContent: arrow]
    PNG
    media_image19.png
    353
    530
    media_image19.png
    Greyscale

	

    PNG
    media_image20.png
    22
    29
    media_image20.png
    Greyscale
[AltContent: connector][AltContent: arrow]



    PNG
    media_image21.png
    22
    135
    media_image21.png
    Greyscale



	Regarding Claim 16, Volterman, modified above, teaches all of the elements of the invention described in claim 9 above;  
	Volterman further teaches wherein the battery (wherein Volterman teaches a battery in Modified Figure 3 above, and Figure 12 in Modified Figure 7 below) is positioned in the interior. (As seen in Modified Figure 7 below)
[AltContent: connector][AltContent: arrow]
    PNG
    media_image22.png
    27
    167
    media_image22.png
    Greyscale

    PNG
    media_image23.png
    22
    27
    media_image23.png
    Greyscale

    PNG
    media_image24.png
    301
    420
    media_image24.png
    Greyscale


	Regarding Claim 18, Volterman, modified above, teaches all of the elements of the invention described in claim 9 above; 
	 Volterman further teaches a smart wallet (1 in Modified Figure 1 above) wherein the interior comprises one or more pockets (8 in Modified Figure 1 above).

	Regarding Claim 19, Volterman, modified above, teaches all of the elements of the invention described in claim 9 above; 
	Volterman further teaches a smart wallet (1 in Modified Figure 1 above) wherein the RFID shield (wherein Volterman teaches the wallet is RFID shielded in Modified Figure 3 above) is adjacent to the one or more pockets (8 in Modified Figure 1 above). (Wherein the wallet being RFID protected would indicate that the RFID shield is adjacent to the plurality of the pockets in the wallet.)

	Regarding Claim 20, Volterman, modified above, teaches all of the elements of the invention described in claim 9 above except; wherein the USB port is in electric communication with the battery.  
	Wherein Volterman anticipates a wallet utilizing a magnetic electrical connector (7 in Modified Figure 1 above) in communication with a battery (wherein Volterman teaches an internal battery in Modified Figure 3 above).
	Volterman does not teach a smart wallet having a USB port.
	Sams further teaches a wallet having a USB port (22) in communication with a battery (24). (As seen in the block diagram in Fig. 1 where USB port (22) is connected to Charger (26) and the Battery (24)). (Fig. 1; [0020] - [0021])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the smart wallet as taught by Volterman, modified above, and substitute the electrical connector for a USB port as taught by Sams. Wherein simple substitution of one known element for another to obtain predictable results; one would be motivated to for a USB port as an alternative to a magnetic connector for the smart wallet, as a USB connector more ubiquitously available to a user and physically provides a more secure connection that can transmit both power and data between the smart wallet and another device. 
 
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Volterman (https://www.youtube.com/watch?v=iOVsGOTunvQ; and further supported by https://www.indiegogo.com/projects/volterman-the-world-s-most-powerful-wallet#/), in view of Sams (US 20080041963 A1), and further in view of Cabouli et al. (US 20160098878 A1).

	Regarding Claim 4, Volterman, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the magnetic lock is voice activated.
	Sams further teaches a payment card holder utilizing a magnetic lock (38) and a biometric trigger (36). (Fig. 2; [0009], [0026])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the smart wallet as taught by Volterman, modified above, and provide for a magnetic lock and biometric trigger as taught by Sams. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a smart wallet including a magnetic lock and biometric trigger in order to provide a secure lock with biometric access to prevent unwanted access to a user’s valuables.
	Cabouli et al. further teaches the use of a microphone (112) for voice recognition. (Wherein Cabouli et al. teaches (In addition, the Bluetooth Enabled Case can use its limited voice recognition capabilities to control operation of the case.) (Fig. 5; [0096]; Claim 14)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the smart wallet as taught by Volterman, modified above, and substitute a fingerprint biometric trigger for voice recognition as taught by Cabouli et al. Wherein simple substitution of one known element for another to obtain predictable results; one would be motivated to provide for voice activation of a magnetic lock in order to enable a user to conveniently unlock or lock the smart wallet when they aren’t in direct proximity to the wallet.

	Regarding Claim 17, Volterman, modified above, teaches all of the elements of the invention described in claim 9 above except; wherein the magnetic lock is voice activated.
	Sams further teaches a payment card holder utilizing a magnetic lock (38) and a biometric trigger (36). (Fig. 2; [0009], [0026])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the smart wallet as taught by Volterman, modified above, and provide for a magnetic lock and biometric trigger as taught by Sams. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a smart wallet including a magnetic lock and biometric trigger in order to provide a secure lock with biometric access to prevent unwanted access to a user’s valuables.
	Cabouli et al. further teaches the use of a microphone (112) for voice recognition. (Wherein Cabouli et al. teaches (In addition, the Bluetooth Enabled Case can use its limited voice recognition capabilities to control operation of the case.) (Fig. 5; [0096]; Claim 14)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the smart wallet as taught by Volterman, modified above, and substitute a fingerprint biometric trigger for voice recognition as taught by Cabouli et al. Wherein simple substitution of one known element for another to obtain predictable results; one would be motivated to provide for voice activation of a magnetic lock in order to enable a user to conveniently unlock or lock the smart wallet when they aren’t in direct proximity to the wallet.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Volterman (https://www.youtube.com/watch?v=WrslPHiz2mI), provides an advertisement for the introduction of the Volterman wallet in 2017.
Volterman review (https://www.youtube.com/watch?v=a4qo2JlXqd8), teaches a current review of the Volterman wallet in 2022.
Wang (US 20190266463 A1), teaches RFID protection and low frequency signal isolation sheets for folding wallets.
Kilkenny (US 20160324282 A1), teaches a travel purse with tracking and RFID blocking fabric.
Tunnell et al. (US 20160063485 A1), teaches augmenting wearable accessories in the form of a smart wallet.
McMillian (US 20150208777 A1), teaches a card holder with an integrated storage unit.
Li (US 20130085918 A1), teaches an electronic wallet.
Clark (US 20120247628 A1), teaches a conductive bi-fold wallet.
Cabouli (US 20090077675 A1), teaches a smart wallet.
Stewart-Strand (US 20070131323 A1), teaches an RFID protected wallet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                                                                                                                                                                                                         
/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733